Case 4:18-cv-00005-ALM Document 47-2 Filed 10/23/20 Page 1 of 12 PageID #: 438




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

RICKEY WESLEY, INDIVIDUALLY                       §
AND ON BEHALF OF ALL OTHERS                       §
SIMILARLY SITUATED,                               §
                                                  §
               Plaintiff,                         §
                                                  §
V.                                                §   CIVIL ACTION NO. 4:18-CV-0005-ALM
                                                  §
EXPERIAN INFORMATION                              §
SOLUTIONS, INC.                                   §
                                                  §
               Defendant.                         §

                            DECLARATION OF FATMA RIZVAN

       My name is Fatma Rizvan. I am over the age of twenty-one (21) and make this Declaration

based on personal knowledge and attest to the following:

       1.      “I am a Human Resource Generalist for Experian Information Solutions, Inc. I have

personal knowledge of all facts recited herein and state that such facts are true and correct.

       2.      As part of my regular job responsibilities, I have knowledge of the business

structure of Experian Information Solutions, Inc., specifically pertaining to its management and

employees. This knowledge is based both on my experience as an HR Generalist and based on my

review of business and personnel records maintained in the ordinary course of business. If called

as a witness, I would and could competently testify to all facts set forth below which are in my

personal knowledge.

       3.      Experian is an information technology company that offers consumer and business

credit reporting and marketing services to individual consumers and businesses.

       4.      Certain Experian employees have specialized technical knowledge and skills that

are used to assist in the security and efficiency of the data managed by Experian. Because these


DECLARATION OF FATMA RIZVAN                                                                      PAGE 1
                                        EXHIBIT                                             APP 001

                                              A
Case 4:18-cv-00005-ALM Document 47-2 Filed 10/23/20 Page 2 of 12 PageID #: 439




global security and data systems are needed at all times, some of Experian’s employees are

required to be available for emergency calls after regularly scheduled work hours.

         5.       Experian’s Human Resources policies, including timekeeping and payment polices,

are available to all employees on the Experian intranet.

         6.       Per Experian’s Pay Policy, Experian employees are responsible for keeping track

of and accurately entering their working time into Experian’s Oracle E-Business Suite, which

contains the company’s timekeeping record system. A true and correct copy of Experian’s Pay

Policy is attached hereto as Exhibit A-1.

         7.       Experian has a Company-wide policy regarding on-call, standby, and call-back

time. A copy of that policy in effect from January 1, 2009 to October 1, 2017 is attached hereto as

Exhibit A-2. A true and correct copy of that policy in effect from October 1, 2017 to present is

attached hereto as Exhibit A-3.

         8.       Experian hired Plaintiff James Shelton (“Shelton”) as a Junior Systems

Administrator II on March 17, 2014. Shelton voluntarily resigned from his employment with

Experian, and his last day of employment was October 15, 2015. A true and correct copy of the

personnel information regarding Shelton’s dates of employment is attached hereto as Exhibit A-

4.

         9.       Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury the foregoing

statements are true and correct.”



         SIGNED ON THIS ____ DAY OF OCTOBER, 2020.


                                              __________________________________________

4825-2405-2431, v. 2



DECLARATION OF FATMA RIZVAN                                                                 PAGE 2

                                                                                          APP 002
      Case 4:18-cv-00005-ALM Document 47-2 Filed 10/23/20 Page 3 of 12 PageID #: 440

                                                                                           Pay Practices
                                                                                   Human Resources Policy
                                                                                                 US Only



1. Policy statement


           Experian defines specific classifications and guidelines for payment of employees on standard
           workweeks.




2. Scope


           This policy applies to US-based employees.




3. Guidelines


           3.1 Standard workweek
           The standard workweek begins on Monday at 12:00 a.m. and ends on Sunday at 11:59 p.m.
           (Central Time).


           3.2 Overtime
           If you are a non-exempt employee, you will be paid overtime according to all state or federal wage
           and hour laws. Only hours actually worked in the day or workweek will be counted in determining
           whether overtime premiums are owed. You must obtain advance approval in writing from your
           manager before working any overtime. Violation of this requirement may result in disciplinary action
           up to and including termination.


           3.3 Rates of overtime for non-exempt employees
           At a minimum, non-exempt employees will receive one and one half times their regular employees
           will receive one and one half times their regular rate of pay for all hours worked in a workweek in
           excess of 40 hours. Employees who work in states that have laws requiring daily overtime
           payments or higher overtime rates (based on specified hours worked in the day or workweek) will
           receive overtime payments in accordance with the applicable state law.


           3.4 Shift differential
           Shift differential is a premium which may be paid in addition to your base rate of pay.



      Last reviewed:                            EXPERIAN INTERNAL                                    Page 1 of 3
      01-Jul-15

      Current version:                          Supersedes:                                          First published:
      Rev 2 (01-Aug-11)                         Rev 1 (01-Jan-00)                                    Rev 1 (01-Jan-00)



                                                                                                                     APP 003
Case 4:18-cv-00005-ALM Document 47-2 Filed 10/23/20 Page 4 of 12 PageID #: 441

                                                                                        Pay Practices
                                                                                Human Resources Policy
                                                                                              US Only




     3.5 Makeup time
     Non-exempt employees may request time off for a personal obligation and make up the time within
     the same workweek. The request from the employee must be in writing and approved by the
     manager. In no case may an employee work more than 11 hours on another workday to make up
     the time off, nor may the number of make-up hours in one workweek exceed 40. If makeup time is
     not an option or not approved, an employee must use accrued sick or FTO hours, as permitted
     under those policies, or go unpaid.


     3.6 Working on holidays
     Regular non-exempt employees who must work on an Experian-designated holiday due to business
     necessity will be paid double time for the first eight hours worked plus eight hours of holiday pay.
     After the first eight hours worked on the holiday, the employee will receive their double-time rate for
     additional hours worked.


     Regular exempt employees who must work on an Experian designated holiday due to business
     necessity may arrange for an alternate day off to be taken within the same calendar year. However,
     if they terminate without having taken the alternate day off, they will not be paid for it.


     3.7 Pay for non-exempt employees on travel status
     One-Day Trip: You will be paid from the time you depart from home and return to home, minus
     normal commute and meal times, with a minimum of eight hours paid.


     Overnight Trip: If you are traveling on a regularly scheduled workday, you will be paid for all travel
     time that exceeds your normal commute time and for any time spent on work-related activities with
     a minimum of eight hours for that day. If you are traveling on a non-scheduled workday, you will be
     paid for actual travel time from the time of departure from home to the arrival time at your hotel and
     for any time spent on work-related activities. Extended travel time due to personal pursuits (such as
     sight-seeing and meals) is not compensable.


     Optional Travel Schedule: If you are offered to fly to your destination, but request and are permitted
     to take an alternate method of transportation (car, rail, bus), we will count as hours worked
     whichever is the lesser of (1) the time you spent in travel using the alternate method or (2) the time
     we would have counted as hours worked had you used the offered transportation.




Last reviewed:                             EXPERIAN INTERNAL                                       Page 2 of 3
01-Jul-15

Current version:                           Supersedes:                                             First published:
Rev 2 (01-Aug-11)                          Rev 1 (01-Jan-00)                                       Rev 1 (01-Jan-00)



                                                                                                                   APP 004
       Case 4:18-cv-00005-ALM Document 47-2 Filed 10/23/20 Page 5 of 12 PageID #: 442

                                                                                            Pay Practices
                                                                                    Human Resources Policy
                                                                                                  US Only

           3.8 Pay for training time
           Non-exempt employees will be paid for time spent in training that is required by their manager in
           order to teach skills related to the employee’s current job or training that is required by Experian.
           Time spent on courses covered under the Educational Assistance Program (which are purely
           voluntary and take place outside of regular working hours) are not considered hours worked.


           3.9 Time cards
           Non-exempt employees must accurately and completely record all time actually worked each day
           by including the actual start and end times as well as the start and end of time of meal breaks.
           Time worked includes any time you spend on work-related duties, including but not limited to
           reviewing and responding to work-related emails and voicemails, reviewing company information,
           and logging in and off your computer.


           Exempt employees are only required to submit timecards when reporting the use of paid leave (e.g.
           Flexible Time Off (FTO), sick) or any full-day unpaid absence.


           If upon reviewing your pay slip, you discover that it does not reflect your actual hours worked or
           submitted to Payroll, please notify your manager or Human Resources immediately. Falsifying
           payroll records is a serious offense and is strictly prohibited. Falsification of payroll records may
           result in corrective action up to and including an unpaid suspension or termination.


4. Related policies


      Corrective Action
      Paid Absences




      Last reviewed:                            EXPERIAN INTERNAL                                   Page 3 of 3
      01-Jul-15

      Current version:                          Supersedes:                                         First published:
      Rev 2 (01-Aug-11)                         Rev 1 (01-Jan-00)                                   Rev 1 (01-Jan-00)



                                                                                                                    APP 005
     Case 4:18-cv-00005-ALM Document 47-2 Filed 10/23/20 Page 6 of 12 PageID #: 443

                                                                    On Call, Standby and Call-Back Time
                                                                                 Human Resources Policy
                                                                                                US Only



1. Policy statement


           Experian recognizes that work may need to be covered or performed outside of normal work hours.
           The following policy describes how Experian defines and compensates employees who have this
           responsibility.


2. Scope


           This policy applies to US-based non-exempt employees.


3. Guidelines


           3.1 On call
           On-call time is any specified period of time outside of your normal work hours during which
           Experian may ask you to be available to respond to calls for assistance and, if necessary, to report
           to the work site. Any time that you actually provide assistance – over the telephone, by logging in to
           work remotely, or by reporting to work – is work time for which you will receive your regular rate of
           pay or overtime pay, as appropriate. For example, Experian may ask you to be on-call from 8:00
           p.m. to midnight on a regular work day. If you receive no page, you are on-call for four hours, but
           you have no compensable time. If, while on-call, you receive a page for help, you will receive your
           regular or overtime rate of pay for time spent working in response to the page as described below.


           3.2 Expectations
           While on-call, you are expected to respond to a page or telephone call within 30 minutes. You must
           call the appropriate manager and reach agreement regarding your estimated time of arrival or time
           you expect to be able to begin work, based upon your current location and any activities in which
           you may be engaged. In general, it is the goal to begin work on the problem in approximately one
           hour, measured from the time of your response to the page. Individual departments may implement
           specific on-call programs designed to meet their business needs.


           Experian understands that you may or may not be able to meet the one-hour guideline and that, if
           you reasonably request more time to complete a personal pursuit in which you are engaged, your
           request will be granted. However, if you are contacted, you cannot decline to provide the requested
           assistance altogether. You will be expected to respond within a reasonable period of time by



      Last reviewed:                            EXPERIAN INTERNAL                                 Page 1 of 3
      11-Jul-17

      Current version:                          Supersedes:                                       First published:
      Rev 2 (01-Jan-09)                         Rev 1 (01-Jan-00)                                 Rev 1 (01-Jan-00)

                                                                                                                APP 006
Case 4:18-cv-00005-ALM Document 47-2 Filed 10/23/20 Page 7 of 12 PageID #: 444

                                                               On Call, Standby and Call-Back Time
                                                                            Human Resources Policy
                                                                                           US Only

     addressing the problem over the telephone, by connecting to work on a computer, or by reporting to
     the work site. You are expected to be in compliance with Experian’s Drug Free Workplace policy
     while performing such work.


     You will have no restrictions on your time or activities beyond these basic guidelines, other than to
     remain in an area where you can receive messages by page or telephone and within a reasonable
     distance from work.


     3.3 Standby
     If, because of critical business needs, you are required to be more immediately available to begin
     work than the on-call standards, these hours would be considered standby time and you will receive
     your regular or overtime rate of pay for all standby time.


     3.4 Expectations
     Specific expectations of you for standby time will be determined by your manager and will include
     acceptable response times. You are expected to be in compliance with Experian’s Drug Free
     Workplace policy while on standby.


     3.5 Call-Back
     A call-back is any instance in which, after leaving work at the end of a scheduled work day,
     Experian asks you to return to work to provide help with a work-related issue. This may occur after
     hours on a regular work day or on your days off. Call-back time differs from on-call time or standby
     time, in that on-call and standby time are set periods during which you must be available to respond
     to pages for help. A call-back could occur during an on-call or a standby period, but it also could
     occur at any other time. If you receive a call-back request outside an on-call or standby period,
     your response and reporting guidelines are those that you arrange with the supervisor or manager
     who contacts you. For example, you might leave work at the end of a day with no expectation on
     your part or on the part of your manager or supervisor that your assistance will be needed until the
     next work day. However, if a work-related issue occurs after hours, you may be a logical person to
     contact to assist with the problem. If you are available and provide that help, you will receive
     appropriate pay as described below.


     3.6 Expectations
     If you receive a page or call for help with a work-related issue during an on-call or standby period,
     you must follow the guidelines regarding on-call and standby time above. If it occurs outside of an
     on-call or standby period, you should discuss your availability with the manager who contacts you
     and follow his or her instructions.



Last reviewed:                             EXPERIAN INTERNAL                                Page 2 of 3
11-Jul-17

Current version:                           Supersedes:                                      First published:
Rev 2 (01-Jan-09)                          Rev 1 (01-Jan-00)                                Rev 1 (01-Jan-00)

                                                                                                           APP 007
     Case 4:18-cv-00005-ALM Document 47-2 Filed 10/23/20 Page 8 of 12 PageID #: 445

                                                                    On Call, Standby and Call-Back Time
                                                                                 Human Resources Policy
                                                                                                US Only



4. Pay for on call, standby and call-back time


           You will be paid for all hours worked whether you do so by responding to a question over the
           telephone, addressing a problem by computer from home or other location, or by reporting to the
           work site. You will receive straight time, time and one-half, or double time as required by the state
           in which you work. You will receive at least the minimum payment as required by applicable state
           law. There is no pay for on-call time if you receive no page or call for help. Pay for standby time,
           whether or not you are performing work, has been described above.




5. Record keeping


           In the event that you work during any on-call period or as a result of a call-back, you must keep
           accurate records of your work time, including the length of any work-related telephone calls, your
           time on a computer at home or other location, your drive time, and your time at the work site. All
           hours on standby time must also be accurately recorded. This time should be submitted through
           the normal time card process.


6. Related policies


      Pay Practices
      Drug Free Workplace




      Last reviewed:                            EXPERIAN INTERNAL                                  Page 3 of 3
      11-Jul-17

      Current version:                          Supersedes:                                       First published:
      Rev 2 (01-Jan-09)                         Rev 1 (01-Jan-00)                                 Rev 1 (01-Jan-00)

                                                                                                                  APP 008
      Case 4:18-cv-00005-ALM Document 47-2 Filed 10/23/20 Page 9 of 12 PageID #: 446

                                                                    On-Call, Standby and Call-Back Time
                                                                                 Human Resources Policy
                                                                                                US Only



1. Policy statement


           Experian recognizes that work may need to be covered or performed outside of normal work hours.
           The following policy describes how Experian defines and compensates employees who have this
           responsibility.


2. Scope


           This policy applies to US-based non-exempt employees.


3. Guidelines


           3.1 On call
           On-call time is any specified period of time outside of your normal work hours during which
           Experian may ask you to be available to respond to calls for assistance and, if necessary, to report
           to the work site. Any time that you actually provide assistance – over the telephone, by logging in to
           work remotely, or by reporting to work – is work time for which you will receive your regular rate of
           pay or overtime pay, as appropriate. For example, Experian may ask you to be on-call from 8:00
           p.m. to midnight on a regular work day. In that case, your on-call shift is for four hours, but if you do
           not receive a request for assistance during the shift, you have no compensable time. If, while on-call,
           you receive a request for help, you will receive your regular or overtime rate of pay for time spent
           working in response to the request as described below.


           3.2 Expectations
           While on-call, you will have at least 15 minutes to respond to a text, call or email requesting your
           assistance. You must call the appropriate manager or operations team who initiated the call out
           and reach agreement regarding your estimated time of arrival or time you expect to be able to begin
           work, based upon your current location and any activities in which you may be engaged. It is the
           goal to begin work on the problem as soon as practicable after receiving the request. Before
           implementing an on-call time program, individual departments must coordinate with Human
           Resources to develop specific requirements that are compliant with local law and responsive to
           business needs.




      Last reviewed:                            EXPERIAN INTERNAL                                   Page 1 of 3
      01-Apr-18

      Current version:                          Supersedes:                                         First published:
      Rev 3 (01-Oct-17)                         Rev 2 (01-Jan-09)                                   Rev 1 (01-Jan-00)

                                                                                                                    APP 009
Case 4:18-cv-00005-ALM Document 47-2 Filed 10/23/20 Page 10 of 12 PageID #: 447

                                                              On-Call, Standby and Call-Back Time
                                                                           Human Resources Policy
                                                                                          US Only

     Experian understands that you may need some time to complete a personal pursuit in which you
     are engaged before beginning work and it is Experian’s expectation that you and your manager will
     agree upon a reasonable time frame to begin addressing the problem either on the telephone, by
     connecting to work on a computer, or by reporting to the work site. You are expected to be in
     compliance with Experian’s Drug Free Workplace policy while performing such work.


     You will have no restrictions on your time or activities beyond these basic guidelines, other than to
     remain in an area where you can receive messages by phone, text or email and within a reasonable
     distance from work.


     3.3 Standby
     If, because of critical business needs, you are required to be so immediately available to begin work
     upon receiving a request for assistance, such that you cannot effectively use this time for personal
     pursuits, then these hours would be considered standby time. You will receive pay for all standby
     time, which may or may not be at your standard rate of pay. Before implementing a standby time
     program, individual departments must coordinate with Human Resources to determine the
     appropriate pay rate for standby time.


     3.4 Expectations
     Specific expectations of you for standby time will be determined by your manager and will include
     acceptable response times. You are expected to be in compliance with Experian’s Drug Free
     Workplace policy while on standby.


     3.5 Call-Back
     A call-back is any instance in which, after leaving work at the end of a scheduled work day,
     Experian asks you to return to work to provide help with a work-related issue. This may occur after
     hours on a regular work day or on your days off. Call-back time differs from on-call time or standby
     time, in that on-call and standby time are set periods during which you must be available to respond
     to requests for help. A call-back could occur during an on-call or a standby period, but it also could
     occur at any other time. If you receive a call-back request outside an on-call or standby period,
     your response and reporting guidelines are those that you arrange with the supervisor or manager
     who contacts you. For example, you might leave work at the end of a day with no expectation on
     your part or on the part of your manager or supervisor that your assistance will be needed until the
     next work day. However, if a work-related issue occurs after hours, you may be a logical person to
     contact to assist with the problem. If you are available and provide that help, you will receive
     appropriate pay as described below.




Last reviewed:                            EXPERIAN INTERNAL                                 Page 2 of 3
01-Apr-18

Current version:                          Supersedes:                                       First published:
Rev 3 (01-Oct-17)                         Rev 2 (01-Jan-09)                                 Rev 1 (01-Jan-00)

                                                                                                             APP 010
      Case 4:18-cv-00005-ALM Document 47-2 Filed 10/23/20 Page 11 of 12 PageID #: 448

                                                                    On-Call, Standby and Call-Back Time
                                                                                 Human Resources Policy
                                                                                                US Only

           3.6 Expectations
           If you receive a request for help with a work-related issue during an on-call or standby period, you
           must follow the guidelines regarding on-call and standby time above. If it occurs outside of an on-
           call or standby period, you should discuss your availability with the manager who contacts you and
           follow his or her instructions.


4. Pay for on call, standby and call-back time


           You will be paid for all hours worked whether you do so by responding to a question over the
           telephone, addressing a problem by computer from home or other location, or by reporting to the
           work site. You will receive straight time, time and one-half, or double time as required by the state
           in which you work. You will receive at least the minimum payment as required by applicable state
           law. There is no pay for on-call time if you receive no request for help. Pay for standby time,
           whether or not you are performing work, has been described above.




5. Record keeping


           In the event that you work during any on-call period or as a result of a call-back, you must keep
           accurate records of your work time, including the length of any work-related telephone calls, your
           time on a computer at home or other location, your drive time, and your time at the work site. All
           hours on standby time must also be accurately recorded. All on-call, standby and call-back time
           should be submitted through the normal time card process, either as regular time, overtime, or as
           specially designated standby time, depending on the set-up of the program in your department.
           Your manager or HR will provide specific instruction on recording the on-call, standby and call-back
           time for the particular program in your department.


6. Related policies


      Pay Practices
      Drug Free Workplace




      Last reviewed:                            EXPERIAN INTERNAL                                 Page 3 of 3
      01-Apr-18

      Current version:                          Supersedes:                                       First published:
      Rev 3 (01-Oct-17)                         Rev 2 (01-Jan-09)                                 Rev 1 (01-Jan-00)

                                                                                                                   APP 011
Case 4:18-cv-00005-ALM Document 47-2 Filed 10/23/20 Page 12 of 12 PageID #: 449




                                                                       APP 012
